Spann v City of New York (2016 NY Slip Op 08559)





Spann v City of New York


2016 NY Slip Op 08559


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-08824
 (Index No. 104355/11)

[*1]Carolyn Spann, appellant, 
vCity of New York, et al., respondents (and another title).


Chelli & Bush, Staten Island, NY (Laurel A. Wedinger of counsel), for appellant.
Landman Corsi Ballaine & Ford P.C., New York, NY (Andrew P. Keaveney and Jonathan Adler of counsel), for respondents City of New York, MV Transportation, Inc., New York City Transit Authority, and Jose Casanova.
Law Offices of Martyn Toher & Martyn (Harris, King, Fodera & Correia, New York, NY [Chikodi E. Emerenini], of counsel), for respondent Farrah Ficco.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Aliotta, J.), dated July 14, 2015, as, upon renewal, adhered to a prior determination in an order of the same court dated July 17, 2014, granting the cross motion of the defendants City of New York, MV Transportation, Inc., New York City Transit Authority, and Jose Casanova, and the separate cross motion of the defendant Farrah Ficco, for summary judgment dismissing the complaint insofar as asserted against each of them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102(d), and denied that branch of her motion which was for leave to reargue her opposition to those cross motions.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from so much of the order dated July 14, 2015, as denied that branch of the plaintiff's motion which was for leave to reargue must be dismissed, as no appeal lies from an order denying reargument (see Viola v Blanco, 1 AD3d 506, 507). Additionally, the appeal from so much of the order as, upon renewal, adhered to the original determination in the order dated July 17, 2014, must be dismissed as academic in light of our determination in Spann v City of New York (__ AD3d __ [Appellate Division Docket No. 2014-09980; decided herewith]).
HALL, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court